HOFFMAN, Judge, dissenting:
Appellant contends that the evidence was insufficient to convict him of carrying an unlicensed firearm.1 I agree and, therefore, would reverse the order of the lower court and order appellant discharged.2
On March 9, 1976, Officer Dennis Jerome of the Philadelphia Police Department was operating a marked stakeout wagon assigned to patrol in West Philadelphia. At 1:22 p. m., he received a radio flash that two men had robbed a bank at 15 South 52nd Street, eight blocks away. Approximately twenty-five minutes later, the officer noticed appellant sitting in a parked car about one block from the bank. Because Officer Jerome believed that appellant matched the description of one of the robbery suspects, he approached the car, ordered appellant and his companion to step out, and patted them down. The officer seized a .22 calibre automatic pistol and 6 unspent bullets. Both men were arrested immediately and transported to the bank where bank employees failed to identify either man. Appellant was then charged with possession of a prohibited offensive weapon,3 possession of an instrument of crime,4 possession of an unlicensed firearm, altering or obliterating marks of identification 5 and conducting an unlawful lottery.6
On May 18, 1976, the municipal court heard and denied appellant’s application to suppress all physical evidence. At the conclusion of the suppression hearing, the Commonwealth withdrew the lottery charge, and trial commenced on the remaining charges. When the court asked how appel*498lant would plead, his counsel entered a plea of not guilty on his behalf because appellant stood mute. Officer Jerome, the only Commonwealth witness, testified about the circumstances leading up to the seizure of the weapon. When asked from whom he took the pistol, the officer simply pointed to appellant. Appellant’s counsel stipulated to the fact that the pistol was operable but objected to the introduction of any other information contained in the proffered ballistics report. The court sustained the objection in part but ruled that the following information was admissible: “It was found to be a pistol, Florida Firearms Corporation, Italian Glaesi, model 9 (pocket), calibre .22 automatic with the serial number removed. The barrel length was two and a half inches, the finish was blued with white plastic grips.
The Commonwealth also introduced a certificate from the Commissioner of the Pennsylvania State Police and the Director of the Records and Identification Division which stated: “As of March 9, ’76 a search of the appropriate records of the Pennsylvania State Police reveals that Harry Hill, date of birth, 2-26-55, age 21, address 5506 Spruce Street, Social Security number 193-46-9876, sex male, race negro, date of incident 3-9-76, as of March 9, ’76 that that person has not been issued a license to carry firearms under the provisions of Section 6109 of the Crimes Code; has not been issued a provisional firearms registration permit under ‘the provisions of Section 6106(c) of the Crimes Code.’ ” After the admission of the information contained in the State Police certification, the Commonwealth rested; appellant demurred. The court overruled the demurrer and found appellant guilty of possession of a firearm without a license and not guilty of all other charges. It ordered that appellant pay a fine of $100 and costs within 90 days or be committed to jail for 90 days.
Appellant petitioned the Court of Common Pleas of Philadelphia County for a writ of certiorari; he argued that the municipal court had erred by denying appellant’s motion to *499suppress the pistol and that there was insufficient evidence to convict him of § 6106 of the Crimes Code. On August 11, 1976, the court denied appellant’s petition.
In this appeal appellant contends that the evidence was insufficient because the Commonwealth failed to establish that he was the same person who was named in the State Police certification as having no license to carry a firearm. In determining the sufficiency of the evidence after a verdict of guilty, this Court is required to view the evidence in the light most favorable to the Commonwealth and to accept as true all the evidence and all reasonable inferences arising therefrom upon which the factfinder could properly have based its verdict. Commonwealth v. Fortune, 456 Pa. 365, 318 A.2d 327 (1974); Commonwealth v. Griffin, 230 Pa.Super. 425, 326 A.2d 554 (1974). In a criminal prosecution, the identity of the defendant must be proved beyond a reasonable doubt, as must any other essential element. Commonwealth v. Zymroz, 242 Pa.Super. 27, 363 A.2d 1142 (1976); Commonwealth v. Farrington, 219 Pa.Super. 104, 280 A.2d 623 (1971). Furthermore, in a prosecution under § 6106 of the Crimes Code, the Commonwealth bears the burden of proving the absence of a license. Commonwealth v. McNeil, 461 Pa. 709, 337 A.2d 840 (1975). Thus, when the Commonwealth introduces evidence that a complete search of the appropriate official records has revealed that a certain named individual has no license to carry a firearm, it must also establish that the accused is the same person named in the certificate of a negative records search.
In the instant case, the evidence at trial established that appellant had a firearm in his possession. It also showed that a “Harry Hill”, who was described in the certificate with considerable detail, did not have a license. However, the Commonwealth failed to introduce evidence that appellant was, in fact, the Harry Hill named in the State Police Certificate. Because appellant stood mute, he did not even establish that he customarily answered to the name, Harry *500Hill. I, therefore, would find that the evidence of appellant’s guilt was insufficient.7
CERCONE, J., joins in this dissenting opinion.

. The Crimes Code, Act of Dec. 6, 1972, P.L. 1482, No. 334, § 1; 18 Pa.C.S. § 6106.


. Because I would hold that the evidence is insufficient to sustain a finding of guilt, I do not address appellant’s contention that he was subjected to an unlawful search and seizure.


. The Crimes Code, supra; 18 Pa.C.S. § 908.


. The Crimes Code, supra; 18 Pa.C.S. § 907.


. The Crimes Code, supra; 18 Pa.C.S. § 6117.


. The Crimes Code, supra; 18 Pa.C.S. § 5512.


. The Commonwealth argues that the factfinder was entitled to base its verdict, in part, on information contained in the criminal complaint and the police arrest report. Neither of these documents was entered into evidence. It would be improper for the factfinder to base its verdict on anything but evidence adduced at trial. Commonwealth v. Swanson, 432 Pa. 293, 248 A.2d 12 (1968).